DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

1. 	This office action is in response to the amendment and remarks submitted 10/23/2021.

	Claim 12, 14, 15, 16, 19, and 21 have been amended; support for claim 12 is found on page 1, lines 24-25 and page 3, lines 15-16 of the instant application, support for claims 14 and 15 is found in Figure 2 of the instant application, support for claim 16 is found on page 2, lines 17-19 of the instant application, and support for claim 19 is found on page 2, lines 24-27.
	Claim 21 amended to overcome dependency.
	Claims 12-21 are currently pending.
	
Claim Objections
2. 	The objection to the claim 13 is withdrawn in view of Applicant’s arguments.	
3. 	The objection to claim 21 was amended to correct dependency.
4. 	The specification was amended to eliminate the erroneous reference to numeral 11b, thereby requiring no amendment of the drawing.


Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. (EP0756338 A1).

	As to claim 12, Scholz discloses a battery stopper for upwardly closing a battery or battery cell, the stopper comprising [abstract Fig. 2]: 
a one-piece body fittable in an upper wall of the battery or battery cell and having an interior (The plug arrangement 1, or battery stopper, being assembled into a one­piece body similar to the instant application assembly of page 2. [0060-0062, Fig. 2]). 
And unitarily formed with a partition (vale 4, valve seat 5 [0063] and outlet 10 [0026, 0043, Fig. 2] and subdividing the interior into a first compartment open downwardly into the battery or battery cell and a second compartment open upwardly outside the battery or battery cell, 
the partition being formed with a throughgoing passage interconnecting (inlet hole 9 to outlet 10 leading to cavity 7, channel 23 and annular chamber 38 {Fig. 2]) the compartments; 

It should be noted the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

    PNG
    media_image1.png
    611
    946
    media_image1.png
    Greyscale

(Scholz Fig. 2 modified and annotated)
	
13, Scholz discloses the battery stopper defined in claim 12, wherein the upper wall is formed with a vertically throughgoing hole into which the body is snugly fitted (cell opening 6 [0014, Fig. 2]).

	As to claim 14, Scholz discloses the battery stopper defined in claim 13, wherein the body is unitarily form in the second compartment (chamber 38, Fig. 2) has a laterally open side wall (peripheral wall 24, Fig. 2) opening closed by the upper wall of the battery or battery cell when the body is fitted in the hole thereof (Fig. 2).
It should be noted the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


(Scholz Fig. 2 annotated)

		As to claim 15, Scholz discloses the battery stopper defined in claim 12, wherein the valve is unitarily formed with a valve body (The valve body consisting of valve 4, valve seat 5 and outlet 10, Fig. 2) in the second compartment (cavity 7, degassing channel 23 and annular chamber 38 being continuously connected form the second compartment, Fig. 2) and engageable horizontally with the passage to block same (valve 4 [0064]), the second compartment forming below the valve body an only upwardly open receptacle into which particles in exiting gas fall after passing through the passage from the first compartment (annular chamber 38).
	It should be noted the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Scholz Fig. 2 modified and annotated)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Scholz Fig. 2 modified and annotated)


16 is rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. (EP 0756338 A 1) as applied to claim 12 above, and further in view of Streuer et al. (US20120085762 A1 ). 

	As to claim 16, Scholz discloses a valve plug but does not explicitly teach the valve is unitarily formed with a flexible plastic disk. 
	Streuer discloses a valve plug [0002] and further teaches a valve element 3 which is composed of a second, elastic plastics material [0029]. 
	The invention is to provide an improved valve plug for sealing off a container opening with a valve element which responds in a reliable manner at a defined pressure [0006]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scholz to incorporate the plastic of Streuer to improve valve-sealing characteristics. 

	As to claim 17, the rejection of claim 16 is incorporated, modified Scholz discloses flexible valve disk is engageable with a face of the partition turned into the second compartment for closing the passage (valve 4, [0064, Fig. 2]).
	It should be noted the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

s 18-21 is rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. (EP 0756338 A 1) in view of Streuer et al. (US20120085762 A 1 ), as applied to claim 17 above, and in further view of Masasharu et al. (JP2007157678A).

	As to claim 18, the rejection of claim 17 is incorporated, modified Scholz discloses valve but is silent on the positioning of the valve by a pin. 
	Masasharu discloses a valve and further teaches a hole edge of the holding hole so that the support pin can be inclined (Fig. 16b). According to this configuration, the safety mechanism is opened by the support pin being inclined by the pressing force from the molded sheet that bulges and deforms outward under the pressure of the generated gas [0034]. Where the spring body surrounds the outer periphery of the support pin and the holding hole [0034]. 
	Since the spring body has a wider elastic coefficient than the rubber valve body, an arbitrary valve operating pressure can be accurately set and assembled without requiring high assembly accuracy by selecting a spring body having a required spring constant. Therefore, the manufacturing cost can be reduced [0033]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scholz to incorporate the spring of Masasharu to improve manufacturing cost.

	As to claim 19 and 20, Scholz discloses valve but is silent on the shape of the pin unitarily formed.

	It should be noted the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

	As to claim 21, the rejection of claim 19 is incorporated, Scholz discloses valve but is silent on the bore of the valve disk is blind, extends into the pin, and facilitates radial compression of the pin.
	 Masasharu discloses a valve and further teaches the bore of the valve disk is blind (The hole in spring 45 of return type safety valve [0077]) and extends into the pin (Extending into pin 44 Fig.16b) and facilitates radial compression of the pin (Since the support pins 44 can be tilted by providing gaps, the metal support pins 44 are formed by the pressing force from the molded sheet 5a that bulges and deforms outward under the pressure [0087]). Where the spring 45 acting as a one way passage valve disk by closing the molded sheet 5a pressing the pin 44 in place and opening molded sheet 5a when generated battery gases exhaust. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scholz to incorporate the spring of Masasharu to improve manufacturing cost.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Masasharu Fig. 16b annotated)

Response to Arguments
8. 	Applicant's arguments filed 10/23/2021 have been fully considered but they are not persuasive. 
9. 	Applicant argues Scholz et al. (EP0756338) fails to disclose a minimal number of parts as claimed by the instant application. The office disagrees, Scholz does discloses the complete structure and it has been found the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
10. 	Applicant argues Scholz teaches away from simplifying construction of the valve.
The office disagrees, Scholz discloses, It is an object of the invention to provide a simply constructed and versatile plug arrangement [0006]. It should be noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

Schembri et al. (US2008/0166625A1) Gas release valve mounted in a battery cell.
Stocchiero et al. (US2002/0160254A1) Battery cell bleed valve design to provide 	outside communication.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727